Case 2:20-cv-11342-SB-SHK Document 7 Filed 01/28/21 Page 1 of 3 Page ID #:22




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    Richard Brian Martin,                        Case No. 2:20-cv-11342-SB-SHK
11                                Plaintiff,
12                           v.                    INITIAL CIVIL RIGHTS CASE
                                                   ORDER
13    Raybon C. Johnson, et al.,
14                                Defendant(s).
15
16
17         This case has been referred to Magistrate Judge Shashi H. Kewalramani for
18   pretrial proceedings.
19         Plaintiff is advised that the court is screening the complaint in this action
20   pursuant to 28 U.S.C. § 1915(e)(2) and 1915A. Until the complaint has been
21   screened and the court orders that service of process may occur, plaintiff may not
22   proceed with service of process upon defendants. Should the court determine that
23   the complaint may be served upon defendants, the court will provide plaintiff with
24   instructions regarding service of process in a separate order.
25         In preparing and submitting all pleadings and correspondence, plaintiff must
26   comply with the following requirements:
27
28
Case 2:20-cv-11342-SB-SHK Document 7 Filed 01/28/21 Page 2 of 3 Page ID #:23




 1             1.    All future pretrial documents submitted in this case are to be
 2   submitted for filing either by direct filing at the court’s filing window, or should be
 3   addressed to: “Clerk, U.S. District Court, 3470 12th Street, Riverside, CA 92501.”
 4             2.    All documents must include the title and case number (including any
 5   initial letters).
 6             3.    At the top of the first page of any document sent to the court, plaintiff
 7   must provide his or her name and mailing address, including any information
 8   needed for mail to be delivered, such as prisoner number or building number. The
 9   court will assume the address is correct and will continue to use it to communicate
10   with plaintiff until informed of a change.
11             4.    All documents must be legibly and clearly typed, printed or
12   handwritten, on one side of the paper only, and should have at least a one-inch
13   margin at the top of each page.
14             5.    Plaintiff must send the court one copy of each document submitted for
15   filing.
16             6.    Plaintiff is advised to keep a copy for himself or herself of any
17   document sent to the court.
18             7.    Once any defendant has appeared or has been served with the
19   complaint and summons, when plaintiff sends a new document to the court the
20   plaintiff must serve it on each defendant by mailing a copy to the defendant or, if
21   the defendant is represented by counsel, to the defendant’s attorney, at the address
22   for defendant or defendant’s attorney shown on court orders or the defendant’s
23   filings. Plaintiff must also attach to the document sent to the court a “proof of
24   service” stating, under penalty of perjury, that a copy was mailed to each defendant
25   or each defendant’s attorney and when it was mailed. If any pleading or other
26   paper submitted to the court by plaintiff does not include a proof of service upon
27   the defendants or defense counsel, it may be stricken from the case and disregarded
28   by the court.
                                                   2
Case 2:20-cv-11342-SB-SHK Document 7 Filed 01/28/21 Page 3 of 3 Page ID #:24




 1         8.     As long as this action is pending, plaintiff must immediately notify the
 2   court (and the defendants or the defendants’ attorneys) of any change in plaintiff’s
 3   address and the effective date. If plaintiff fails to keep the court informed of a
 4   correct mailing address, this case may be dismissed under Local Rule 41-6, which
 5   states as follows:
 6         If mail directed by the Clerk to a pro se plaintiff’s address of record is
 7         returned undelivered by the Postal Service, and if, within fifteen (15)
 8         days of the service date, such plaintiff fails to notify, in writing, the
 9         Court and opposing parties of his current address, the Court may
10         dismiss the action with or without prejudice for want of prosecution.
11
12         Notwithstanding Local Rule 16-12(c), in cases in which any plaintiff appears
13   pro se, the parties must meet and confer in compliance with Local Rule 7-3, unless
14   the pro se plaintiff is incarcerated.
15         Compliance with these requirements, and with all other court rules, will help
16   the court to avoid unnecessary delays in deciding this case.
17
18   Dated: 1/28/2021
19                                            HON. SHASHI H. KEWALRAMANI
                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28
                                                 3
